FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             JULY 8, 2021
                                                                      STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 125

State of North Dakota,                                  Plaintiff and Appellee
     v.
Justin James Crites,                                Defendant and Appellant

                                No. 20200356

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Kirsten M. Sjue, Judge.

AFFIRMED.

Per Curiam.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for plaintiff and
appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                               State v. Crites
                                No. 20200356

Per Curiam.

[¶1] Justin James Crites appeals from a criminal judgment entered after a
jury found him guilty of manslaughter. Crites argues the evidence at trial was
insufficient to support his conviction for manslaughter. He also argues the
district court erred in denying his two motions for a mistrial. Viewing the
evidence in the light most favorable to the verdict, we conclude substantial
evidence exists that could allow a jury to draw a reasonable inference in favor
of conviction. Additionally, we conclude the court did not abuse its discretion
in denying Crites’ motions for a mistrial. We summarily affirm under
N.D.R.App.P. 35.1(a)(3) and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1